      Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 1 of 9. PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


ANTHONY REINO                        )   Case No.:
824 S. Ludwig Avenue                 )
Gibsonburg, Ohio 43431               )   Judge:
                                     )
and                                  )   PLAINTIFFS’ COMPLAINT
                                     )
GINA REINO                           )   Jury Demand Endorsed Hereon
824 S. Ludwig Avenue                 )
Gibsonburg, Ohio 43431               )   Michael A. Bruno (0033780)
                                     )   Kathleen R. Harris (0088079)
             Plaintiffs,             )   Charles E. Boyk Law Offices, LLC
                                     )   405 Madison Avenue, Suite 1200
v.                                   )   Toledo, Ohio 43604
                                     )   Telephone: (419) 241-1395
LGSI EQUIPMENT OF INDIANA,           )   Facsimile: (419) 241-8731
LLC                                  )   mbruno@charlesboyk-law.com
c/o Timothy J. Monahan               )   kharris@charlesboyk-law.com
12755 East Nine Mile Road            )
Warren, Michigan 48089               )   Attorneys for Plaintiff
                                     )
and                                  )
                                     )
UNIVERSAL ON-DEMAND, INC.            )
c/o Timothy J. Monahan               )
12755 East Nine Mile Road            )
Warren, Michigan 48089               )
                                     )
and                                  )
                                     )
LAWRENCE J. NASTAL                   )
2116 Regina Avenue                   )
Lincoln Park, Michigan 48146         )
                                     )
           Defendants.               )

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 2 of 9. PageID #: 2




        Plaintiffs Anthony Reino and Gina Reino, by and through the undersigned counsel, hereby

file the following Complaint against Defendants LGSI Equipment of Indiana, LLC, Universal On-

Demand, Inc., and Lawrence J. Nastal for injuries and damages arising out of a rear-end semi-

truck collision that occurred on or about August 3, 2018 in Wood County, Ohio. In support of their

claims, Plaintiffs state as follows:

                                         THE PARTIES

    1. Plaintiff Anthony Reino is an individual and a citizen of the State of Ohio, residing in

        Gibsonburg, Sandusky County, Ohio.

    2. Plaintiff Gina Reino, who at all times relevant to this Complaint has been Anthony Reino’s

        legal spouse, is an individual and a citizen of the State of Ohio, residing in Gibsonburg,

        Sandusky County, Ohio.

    3. Defendant LGSI Equipment of Indiana, LLC (“LGSI”) is a for-hire motor carrier operating

        commercial motor vehicles transporting property in interstate commerce. It is registered

        with the Federal Motor Carrier Safety Administration and is a business entity organized

        and existing under the laws of the State of Indiana and with its principal place of business

        in the State of Michigan. It is licensed to do business in the State of Ohio and was in the

        business of transporting goods in Wood County, Ohio at the time of the incidents alleged

        herein.

    4. Defendant Universal On-Demand, Inc. is a for-hire motor carrier operating commercial

        motor vehicles transporting property in interstate commerce. It is registered with the

        Federal Motor Carrier Safety Administration and is a business entity organized and existing

        under the laws of the State of Michigan and with its principal place of business in the State




                                                 2

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 3 of 9. PageID #: 3




       of Michigan. It is licensed to do business in the State of Ohio and was in the business of

       transporting goods in Wood County, Ohio at the time of the incidents alleged herein.

    5. Defendant Lawrence J. Nastal is an individual and a resident of the State of Michigan.

                                 JURISDICTION AND VENUE

    6. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    7. Plaintiffs’ claims are brought under 28 U.S.C. § 1332(a)(1), based upon diversity of

       citizenship.

    8. Because Plaintiffs are citizens of the State of Ohio, no Defendant is a citizen of the State

       of Ohio, and the amount in controversy exceeds $75,000.00, diversity jurisdiction exists in

       this Court.

    9. Venue is proper in this Court because this action arises from a motor vehicle collision

       occurring in Wood County, Ohio, which is located in this judicial district.

                                 FACTUAL ALLEGATIONS

    10. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    11. At all relevant times, Defendant LGSI Equipment of Indiana, LLC and/or Defendant

       Universal On-Demand, Inc. owned and/or operated a 2016 Freightliner with Vehicle

       Identification Number 3AKJGED59GDHP9494.

    12. At all relevant times, Defendant Lawrence J. Nastal was acting in the course and scope of

       his employment and/or agency with Defendant LGSI and/or Defendant Universal On-

       Demand.




                                                3

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 4 of 9. PageID #: 4




    13. On or about August 3, 2018, Plaintiff Anthony Reino was operating his Buick Lucerne

       southbound on I-280 in Wood County, Ohio and began slowing for traffic ahead.

    14. At the same time, Defendant Lawrence J. Nastal was also traveling southbound on I-280,

       operating the 2016 Freightliner described above behind Plaintiff Anthony Reino’s vehicle.

    15. Defendant Nastal failed to keep a proper lookout, failed to slow for traffic ahead, and

       slammed into the rear of Plaintiff Anthony Reino’s vehicle, pushing the vehicle off the

       right side of the road before colliding with several other vehicles on I-280.

    16. Anthony Reino was knocked unconscious as a result of the collision, and his right leg was

       crushed between the seat and center console. He was extricated from his vehicle and

       transported by ambulance to Mercy St. Vincent’s, where he began treating for serious

       personal injuries including to his right leg and head. When he began bearing weight more

       normally, an injury to his left knee was discovered, which ultimately required surgery.

       Further, the right-leg crushing injury, which still causes swelling and other complications,

       is believed to be permanent.

    17. Criminal charges are currently pending against Defendant Nastal with respect to this

       collision.

                                FIRST CAUSE OF ACTION
                         (Negligence – Defendant Lawrence J. Nastal)

    18. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    19. Defendant Lawrence J. Nastal had a duty to exercise ordinary care and caution for the

       safety and welfare of other motorists in his operation of a commercial motor vehicle,

       including by adhering to the laws of the State of Ohio, the Federal Motor Carrier Safety

       Act, the Federal Motor Carrier Safety Regulations, and the rules of common law.

                                                4

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 5 of 9. PageID #: 5




    20. Defendant Nastal breached his duties of care and was negligent by failing to keep a proper

       lookout and failing to maintain assured clear distance ahead of the semi-truck he was

       operating, and by colliding with the rear of the vehicle driven by Plaintiff Anthony Reino.

    21. As a direct and proximate result of Defendant Nastal’s negligence, Plaintiff Anthony Reino

       sustained the serious and permanent personal injuries set forth herein. These injuries

       required medical and hospital care and caused Plaintiff Anthony Reino to incur substantial

       medical and hospital care costs, along with causing pain and suffering, lost wages and other

       economic loss, mental anguish, and emotional distress.

    22. Further, Plaintiff Anthony Reino believes his injuries are permanent and will require future

       medical care and future medical care costs, and that he will continue to endure great pain,

       suffering, mental anguish, and emotional distress.

    23. Defendant Lawrence J. Nastal’s actions and omissions demonstrated a conscious disregard

       for the rights and safety of Plaintiff Anthony Reino and the rest of the motoring public,

       acting with reckless indifference to the consequences to others despite being aware of his

       conduct and knowing there was a great probability of causing substantial harm.

       Accordingly, Plaintiffs demand punitive damages against Defendant Nastal.

                               SECOND CAUSE OF ACTION
              (Vicarious Liability – Defendant LGSI Equipment of Indiana, LLC)

    24. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    25. At all relevant times, Defendant Lawrence J. Nastal was the employee, agent, servant, or

       independent contractor of Defendant LGSI Equipment of Indiana, LLC. Accordingly,

       Defendant LGSI is vicariously liable for the acts of Defendant Nastal described herein.




                                                 5

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 6 of 9. PageID #: 6




    26. Regardless of the employment or agency relationship, Defendant LGSI is an interstate

       motor carrier and the registered owner or operator of the commercial motor vehicle driven

       by Defendant Nastal and is therefore responsible for the acts of the defendant driver.

                                THIRD CAUSE OF ACTION
                 (Vicarious Liability – Defendant Universal On-Demand, Inc.)

    27. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    28. At all relevant times, Defendant Lawrence J. Nastal was the employee, agent, servant, or

       independent contractor of Defendant Universal On-Demand, Inc. Accordingly, Defendant

       Universal On-Demand is vicariously liable for the acts of Defendant Nastal described

       herein.

    29. Regardless of the employment or agency relationship, Defendant Universal On-Demand is

       an interstate motor carrier and the registered owner or operator of the commercial motor

       vehicle driven by Defendant Nastal and is therefore responsible for the acts of the defendant

       driver.

                              FOURTH CAUSE OF ACTION
                 (Negligence – Defendant LGSI Equipment of Indiana, LLC)

    30. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    31. Defendant LGSI Equipment of Indiana, LLC had a duty to act reasonably in hiring,

       instructing, training, supervising, and retaining all drivers operating under its federal motor

       carrier operating authority and other employees and agents, including Defendant Lawrence

       J. Nastal, and to promulgate and enforce policies, procedures, and rules to ensure that its




                                                 6

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 7 of 9. PageID #: 7




       drivers and vehicles were reasonably safe. Defendant LGSI had a duty to exercise

       reasonable care in all its actions and omissions.

    32. Defendant LGSI had a duty to exercise reasonable care in entrusting its vehicles and

       equipment to responsible, competent, and qualified drivers.

    33. Defendant LGSI failed in the above-mentioned duties and was therefore negligent.

    34. Defendant LGSI’s negligence was the direct and proximate cause of the injuries and

       damages described in this Complaint.

    35. Defendant LGSI’s actions and omissions demonstrated a conscious disregard for the rights

       and safety of Plaintiff Anthony Reino and the rest of the motoring public, acting with

       reckless indifference to the consequences to others despite being aware of its conduct and

       knowing there was a great probability of causing substantial harm. Accordingly, Plaintiffs

       demand punitive damages against Defendant LGSI.

                               FIFTH CAUSE OF ACTION
                    (Negligence – Defendant Universal On-Demand, Inc.)

    36. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    37. Defendant Universal On-Demand, Inc. had a duty to act reasonably in hiring, instructing,

       training, supervising, and retaining all drivers operating under its federal motor carrier

       operating authority and other employees and agents, including Defendant Lawrence J.

       Nastal, and to promulgate and enforce policies, procedures, and rules to ensure that its

       drivers and vehicles were reasonably safe. Defendant Universal On-Demand had a duty to

       exercise reasonable care in all its actions and omissions.

    38. Defendant Universal On-Demand had a duty to exercise reasonable care in entrusting its

       vehicles and equipment to responsible, competent, and qualified drivers.

                                                 7

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 8 of 9. PageID #: 8




    39. Defendant Universal On-Demand failed in the above-mentioned duties and was therefore

       negligent.

    40. Defendant Universal On-Demand’s negligence was the direct and proximate cause of the

       injuries and damages described in this Complaint.

    41. Defendant Universal On-Demand’s actions and omissions demonstrated a conscious

       disregard for the rights and safety of Plaintiff Anthony Reino and the rest of the motoring

       public, acting with reckless indifference to the consequences to others despite being aware

       of its conduct and knowing there was a great probability of causing substantial harm.

       Accordingly, Plaintiffs demand punitive damages against Defendant Universal On-

       Demand.

                                  SIXTH CAUSE OF ACTION
                                     (Loss of Consortium)

    42. Plaintiffs incorporate by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

    43. Plaintiff Gina Reino has at all relevant times been the legal spouse of Plaintiff Anthony

       Reino.

    44. Plaintiff Gina Reino states that as a direct and proximate result of the negligence described

       herein, she has been deprived of the love, affection, services, consortium, and society of

       her spouse, Plaintiff Anthony Reino.

    45. Plaintiff Gina Reino further states that the enjoyment and quality of her life and her ability

       to carry on the normal activities of her daily life with her spouse, Plaintiff Anthony Reino,

       have been impaired as a direct and proximate result of the Defendants’ negligence.

       WHEREFORE, Plaintiffs respectfully request judgment in their favor and against all

Defendants, in an amount that is fair and just and in excess of Seventy-Five Thousand Dollars

                                                  8

        Case: 3:20-cv-00681-JGC Doc #: 1 Filed: 03/31/20 9 of 9. PageID #: 9




($75,000.00), in addition to punitive damages, costs, and other relief that this Honorable Court

deems just under the circumstances.

                                                       Respectfully submitted,

                                                       /s/ Michael A. Bruno
                                                       Michael A. Bruno
                                                       Attorney for Plaintiffs

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all triable issues.

                                                       Respectfully submitted,

                                                       /s/ Michael A. Bruno
                                                       Michael A. Bruno
                                                       Attorney for Plaintiffs




                                                  9

